United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 September 5, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-11108
                          Summary Calendar



     RUSSELL DAVID ADAMS,

                                          Plaintiff-Appellant,

          versus

     JAMES M. DUKE, Warden; BOB PREWITT;
     STEPHEN PECK, Dr.; ADEL NAFRAWI, Dr.;
     BOUNDS, Nurse; SOTO, Officer; BRUCE
     DENTON, Officer; DAVID STEVENS,
     Officer; JESUS ELIZONDO, Officer;
     WILLIAM GONZALEZ, Dr.,

                                          Defendants-Appellees.



           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 1:01-CV-187



Before GARWOOD, EMILIO M. GARZA and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Russell David Adams appeals the magistrate judge’s dismissal

of his complaint as frivolous. Adams asserted claims of deliberate

indifference   to   his   serious   medical   needs   against    eleven

defendants.    On appeal, however, Adams has adequately briefed



     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
arguments against only three of the original defendants: Nurse

Bounds, Dr. Stephen Peck, and Dr. William Gonzalez.                    With respect

to the dismissal of his claims against Officer Jesus Elizondo,

Officer David Stevens Adams, and Warden James M. Duke, Adams has

made one-sentence requests for relief that fail to identify any

error in      the    magistrate        judge’s    analysis.     Such   briefing   is

insufficient to entitle Adams to relief.                 See Brinkmann v. Dallas

County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

Adams   has    abandoned         his     claims   against     the   five   remaining

defendants by failing to raise them in his brief.                      See Yohey v.

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

     Because Adams’s claims against Nurse Bounds, Dr. Peck, and Dr.

Gonzalez were dismissed as frivolous, this court’s review is for

abuse of discretion.             See Martin v. Scott, 156 F.3d 578, 580 (5th

Cir. 1998); Siglar v. Hightower, 112 F.3d 191, 193 (5th Cir. 1997).

“A complaint is frivolous if it lacks an arguable basis in law or

fact . . . .”              Martin, 156 F.3d at 580.             Because Adams is

proceeding     pro    se    in    this    matter,   we   construe    his   pleadings

liberally.     See Haines v. Kerner, 92 S. Ct. 594, 595-96 (1972).

     Adams alleged that Nurse Bounds disregarded a substantial risk

to his health by failing to order medication that was prescribed

for his edema, despite his repeated requests, resulting in a

twenty-nine-day delay in his receipt of the medication.                     He also

alleged that, in failing for so long to order the medication, Nurse


                                             2
Bounds disregarded a substantial risk of danger which “she was

knowledgeable of.”      Adams further alleged that, during the period

of the delay, without evaluating his condition, Nurse Bounds

refused his request to see a doctor and instead scheduled a future

appointment to evaluate his progress under the medication that she

had failed to order.      Finally, he alleged that he contracted a bone

infection due to the lack of timely testing and treatment.

     Although it is evident that Adams has received considerable

medical care, we cannot agree that his claims with respect to Nurse

Bound’s are facially frivolous.           See Murrell v. Bennett, 615 F.2d

306, 310 n.4 (5th Cir. 1980) (concluding that an overall pattern of

medical care reflecting general attentiveness does not “necessarily

excuse one episode of gross misconduct.”).            Adams’s claims against

Nurse Bounds are not merely allegations of unsuccessful medical

treatment,   acts    of    negligence       or     medical   malpractice,     or

disagreement with prison officials regarding medical treatment,

claims that are insufficient to establish an unconstitutional

denial of medical care.      See Varnado v. Lynaugh, 920 F.2d 320, 321

(5th Cir. 1991).    Accordingly, we VACATE the dismissal of Adams’s

claims against Nurse Bounds and REMAND these claims for further

consideration.

     We reach a different conclusion, however, with respect to

Adams’s claims against Dr. Peck.          After a thorough examination of

Adams’s   allegations     regarding   Dr.        Peck’s   treatment,   and   the


                                      3
arguments presented in Adams’s appellate brief, we conclude that

Adams’s claims amount to nothing more than complaints regarding

unsuccessful medical treatment and disagreements with the medical

treatment provided by Dr. Peck.                  See id.      Because Adams has not

shown that the magistrate judge abused her discretion, we AFFIRM

the dismissal of Adams’s claims against Dr. Peck.

     We likewise agree with the magistrate judge’s conclusion that

Adams’s    claims       against   Dr.   Gonzalez        are   frivolous.     Adams’s

allegation that Dr. Gonzalez, whom he identified as the “Medical

Director    for    Texas     Tech    University         Correctional    Health   Care

Systems,” was personally involved in or causally connected to the

treatment he received are conclusory and thus insufficient.                         See

Arnaud v. Odom, 870 F.2d 304, 307 (5th Cir. 1989).                      Moreover, to

the extent that Adams contends that Dr. Gonzalez is liable in his

capacity as Dr. Peck’s supervisor, we agree with the magistrate

judge     that    because     Adams        has    not      stated   a   nonfrivolous

constitutional claim regarding Dr. Peck’s treatment, he has no

nonfrivolous constitutional claim against Dr. Gonzalez. See Doe v.

Taylor Indep. Sch. Dist., 15 F.3d 443, 454 (5th Cir. 1994) (en

banc) (stating that supervisory liability attaches only where the

plaintiff demonstrates deliberate indifference on the part of the

supervisor).

     Adams       also    argues     that    the    magistrate       judge   erred    in

dismissing his complaint without conducting a hearing pursuant to


                                            4
Spears v. McCotter, 766 F.2d 179, 181 (5th Cir. 1985).         The

“principal vehicles which have evolved for remedying inadequacy in

prisoner pleadings are the Spears hearing and a questionnaire to

bring into focus the factual and legal bases of prisoners’ claims.”

Eason v. Thaler, 14 F.3d 8, 9 (5th Cir. 1994) (internal quotation

and footnote omitted).      In this matter, the magistrate judge

utilized a questionnaire.    Because Adams has not shown that the

magistrate judge’s use of a questionnaire, rather than a Spears

hearing, compromised his ability to present the facts underlying

his claims, he has failed to show error on the part of the

magistrate judge.

     We VACATE the dismissal of Adams’s claims against Nurse

Bounds, and REMAND those claims for further consideration.      We

AFFIRM the dismissal of all Adams’s other claims.

         AFFIRMED IN PART; VACATED AND REMANDED IN PART.




                                 5